                                                UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF DELEWARE


In re: MTE Holdings LLC, et al. (1)                                                                                     Case No. 19-12269
                                                                                                      Reporting Period: November 30, 2019


                                                    MONTHLY OPERATING REPORT



Submit copy of report to any official committee appointed in the case.

                                                                                                            Document         Explanation
REQUIRED DOCUMENTS                                                                     Form No.             Attached          Attached
Schedule of Cash Receipts and Disbursements
  Current reporting period                                                       MOR-1                           X
  Cumulative since filing date                                                   MOR-1a                          X
  Bank Reconciliation (or copies of debtor's bank reconciliations)               MOR-1b                                            X
  Copies of bank statements                                                      MOR-1b                                            X
  Cash disbursements journals                                                    MOR-1b                                            X
  Schedule of Professional Fees Paid                                             MOR-1c                          X
Statement of Operations
  Current reporting period                                                       MOR-2a                          X
  Cumulative since filing date                                                   MOR-2b                          X
Balance Sheet
  Current reporting period                                                       MOR-3a                          X
  Cumulative since filing date                                                   MOR-3b                          X
Status of Post petition Taxes                                                    MOR-4                                             X
  Copies of IRS Form 6123 or payment receipt                                                                                       X
  Copies of tax returns filed during reporting period                                                                              X
Summary of Unpaid Post petition Debts                                            MOR-4                           X
  Listing of aged accounts payable                                               MOR-4                           X
Accounts Receivable Reconciliation and Aging                                     MOR-5                           X
Debtor Questionnaire                                                             MOR-5                           X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.



Signature of Authorized Individual*                                                                         Date


Paul Cyphers                                                                                            Chief Operating Officer
Printed Name of Authorized Individual                                                                      Title of Authorized Individual


*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.

Note:
(1) The Debtors in these chapter 11 cases, along with the case numbers for each Debtor are: MTE Holdings LLC (19-12269), MTE
Partners LLC (19-12272), Olam Energy Resources I LLC (19-12273), MDC Energy LLC (19-12385), MDC Reeves Energy LLC (19-
12388), MDC Texas Operator LLC (19-12387), Ward I, LLC (19-12386).
(2) Report based on best information available at the time of filing and may subsequently be amended.
(3) Reporting period covers period October 23, 2019 - November 30, 2019 for MTE Partners LLC and Olam Energy Resources I LLC.
The remaining Debtors reporting period included in this report covers period November 8, 2019 - November 30, 2019.




                                                                                                                                              MOR
                                                                                                                                            (04/07)
In re: MTE Holdings LLC, et al.                                                                                   Case No. 19-12269
                                                                                                Reporting Period: November 30, 2019

                                                  Schedule of Cash Receipts and Disbursements (1)

                                                                     Olam Energy            MDC Texas
Debtor                                              MTE Partners LLC Resources I LLC        Operator LLC        Ward I, LLC
Case No.                                            19-12272         19-12273               19-12387            19-12386
Petition Date                                       10/23/2019       10/23/2019             11/8/2019           11/8/2019

Receipts:
  Oil Sales (net of severance)                       $             -     $             -    $               -    $             -
  Gas Sales (net of severance, marketing)                          -                   -                    -                  -
  JIB Receipts                                                     -                   -                    -                  -
  Non-operated revenue                                             -                   -                    -                  -

Total Receipts                                       $             -     $             -    $               -    $             -

Operating Disbursements:
  Lease Operating Expense                            $             -     $             -    $               -    $             -
  Capital Expenditures                                             -                   -                    -                  -
  Royalties                                                        -                   -                    -                  -
  JV Revenue Distributions                                         -                   -                    -                  -
  RRC Cash Deposit                                                 -                   -                    -                  -
  Non-operated JIB                                                 -                   -                    -                  -
    Wages and Benefits                                             -                   -                    -                  -
    Operating Consultants (Form 1099 employees)                    -                   -                    -                  -
    Office Rent                                                    -                   -                    -                  -
    Vehicles                                                       -                   -                    -                  -
    G&A - Other                                                    -                   -                    -                  -
  G&A                                                              -                   -                    -                  -

Total Operating Disbursements                        $             -     $             -    $               -    $             -

Operating Cash Flow                                  $             -     $             -    $               -    $             -

Non-Operating Disbursements:
  Adequate Protection Payments - Utilities           $             -     $             -    $               -    $             -
  Professional Fees - Restructuring                                -                   -                    -                  -
  Royalties Past Due                                               -                   -                    -                  -
  Insurance                                                        -                   -                    -                  -
  Prepetition 1099 / Employee Exp / Other                          -                   -                    -                  -
  Critical Vendors                                                 -                   -                    -                  -
  Taxes                                                            -                   -                    -                  -
  M&M Liens                                                        -                   -                    -                  -
  Non-op Joint Interest Billings and Receipts                      -                   -                    -                  -
  503(b)9                                                          -                   -                    -                  -
  Natixis interest                                                 -                   -                    -                  -
  KERP/KEIP                                                        -                   -                    -                  -

Total Non-Operating Disbursements                    $             -     $             -    $               -    $             -

Net Cash Flow                                        $             -     $             -    $               -    $             -

Cash Balance:
Beginning Cash - Book                                $             -     $             -    $               -    $             -
Beginning Cash - Budget/Actual Reset                               -                   -                    -                  -
Plus: Receipts                                                     -                   -                    -                  -
Less Disbursements                                                 -                   -                    -                  -
Intercompany Transfers                                             -                   -                    -                  -

Ending Cash - Book                                   $             -     $             -    $               -    $             -

Note:
(1) Numbers may not foot due to rounding.
(2) No receipts or disbursements for Debtor entities during reporting period.
(3) Report based on best information available at the time of filing and may subsequently be amended.
(4) Reporting period covers period October 23, 2019 - November 30, 2019 for MTE Partners LLC and Olam Energy Resources I LLC. The
remaining Debtors reporting period included in this report covers period November 8, 2019 - November 30, 2019.



                                                                                                                                   FORM MOR-1
                                                                                                                                        (04/07)
In re: MTE Holdings LLC, et al.                                                                                     Case No. 19-12269
                                                                                                  Reporting Period: November 30, 2019

                                   Schedule of Cash Receipts and Disbursements: Petition Date - Report Ending Period (1)

                                                                       Olam Energy           MDC Texas
Debtor                                                MTE Partners LLC Resources I LLC       Operator LLC         Ward I, LLC
Case No.                                              19-12272         19-12273              19-12387             19-12386
Petition Date                                         10/23/2019       10/23/2019            11/8/2019            11/8/2019

Receipts:
  Oil Sales (net of severance)                         $             -    $              -    $              -     $             -
  Gas Sales (net of severance, marketing)                            -                   -                   -                   -
  JIB Receipts                                                       -                   -                   -                   -
  Non-operated revenue                                               -                   -                   -                   -

Total Receipts                                         $             -    $              -    $              -     $             -

Operating Disbursements:
  Lease Operating Expense                              $             -    $              -    $              -     $             -
  Capital Expenditures                                               -                   -                   -                   -
  Royalties                                                          -                   -                   -                   -
  JV Revenue Distributions                                           -                   -                   -                   -
  RRC Cash Deposit                                                   -                   -                   -                   -
  Non-operated JIB                                                   -                   -                   -                   -
    Wages and Benefits                                               -                   -                   -                   -
    Operating Consultants (Form 1099 employees)                      -                   -                   -                   -
    Office Rent                                                      -                   -                   -                   -
    Vehicles                                                         -                   -                   -                   -
    G&A - Other                                                      -                   -                   -                   -
  G&A                                                                -                   -                   -                   -

Total Operating Disbursements                          $             -    $              -    $              -     $             -

Operating Cash Flow                                    $             -    $              -    $              -     $             -

Non-Operating Disbursements:
  Adequate Protection Payments - Utilities             $             -    $              -    $              -     $             -
  Professional Fees - Restructuring                                  -                   -                   -                   -
  Royalties Past Due                                                 -                   -                   -                   -
  Insurance                                                          -                   -                   -                   -
  Prepetition 1099 / Employee Exp / Other                            -                   -                   -                   -
  Critical Vendors                                                   -                   -                   -                   -
  Taxes                                                              -                   -                   -                   -
  M&M Liens                                                          -                   -                   -                   -
  Non-op Joint Interest Billings and Receipts                        -                   -                   -                   -
  503(b)9                                                            -                   -                   -                   -
  Natixis interest                                                   -                   -                   -                   -
  KERP/KEIP                                                          -                   -                   -                   -

Total Non-Operating Disbursements                      $             -    $              -    $              -     $             -

Net Cash Flow                                          $             -    $              -    $              -     $             -

Cash Balance:
Beginning Cash - Book                                  $             -    $              -    $              -     $             -
Beginning Cash - Budget/Actual Reset                                 -                   -                   -                   -
Plus: Receipts                                                       -                   -                   -                   -
Less Disbursements                                                   -                   -                   -                   -
Intercompany Transfers                                               -                   -                   -                   -

Ending Cash - Book                                     $             -    $              -    $              -     $             -

Note:
(1) Numbers may not foot due to rounding.
(2) No receipts or disbursements for Debtor entities during reporting period.
(3) Report based on best information available at the time of filing and may subsequently be amended.
(4) Reporting period covers period October 23, 2019 - November 30, 2019 for MTE Partners LLC and Olam Energy Resources I LLC. The
remaining Debtors reporting period included in this report covers period November 8, 2019 - November 30, 2019.


                                                                                                                                FORM MOR-1
                                                                                                                                     (04/07)
In re: MTE Holdings LLC, et al.                                                                                                                                   Case No. 19-12269
                                                                                                                                                Reporting Period: November 30, 2019

                                                           Disbursements for Calculating U.S. Trustee Quarterly Fees

Debtor                                                     Case No.           October            November              December            Quarterly Disb.       Fees
MTE Partners LLC                                           19-12272
  Total Disbursements                                                         $             -    $             -       $              -     $             -
     Less: Transfers to Debtor in Possession Accounts                                       -                  -                      -                   -
     Plus: Estate Disbursements Made by Outside Sources                                     -                  -                      -                   -
  Total Disbursements for U.S. Trustee Quarterly Fees                         $             -    $             -       TBD                  TBD                  TBD

Olam Energy Resources I LLC                                19-12273
   Total Disbursements                                                        $             -    $             -       $              -     $             -
      Less: Transfers to Debtor in Possession Accounts                                      -                  -                      -                   -
      Plus: Estate Disbursements Made by Outside Sources                                    -                  -                      -                   -
   Total Disbursements for U.S. Trustee Quarterly Fees                        $             -    $             -       TBD                  TBD                  TBD

MDC Texas Operator LLC                                     19-12387
  Total Disbursements                                                         $             -    $             -       $              -     $             -
     Less: Transfers to Debtor in Possession Accounts                                       -                  -                      -                   -
     Plus: Estate Disbursements Made by Outside Sources                                     -                  -                      -                   -
  Total Disbursements for U.S. Trustee Quarterly Fees                         $             -    $             -       TBD                  TBD                  TBD

Ward I, LLC                                                19-12386
  Total Disbursements                                                         $             -    $             -       $              -     $             -
     Less: Transfers to Debtor in Possession Accounts                                       -                  -                      -                   -
     Plus: Estate Disbursements Made by Outside Sources                                     -                  -                      -                   -
  Total Disbursements for U.S. Trustee Quarterly Fees                         $             -    $             -       TBD                  TBD                  TBD


                                                                                                                             Total U.S. Trustee Quarterly Fees   $             -




                                                                                                                                                                             FORM MOR-1
                                                                                                                                                                                  (04/07)
In re: MTE Holdings LLC, et al.                                                                                                                              Case No. 19-12269
                                                                                                                                           Reporting Period: November 30, 2019

                                    Statement with Respect to Bank Reconciliations, Copies of Bank Statements, and Cash Disbursement Journals
                                                               For the Period From Petition Date to November 30, 2019

Bank Reconciliations:

The Debtors included in this monthly operating report do not maintain bank accounts. Therefore, bank reconciliations are not applicable.

Copies of Bank Statements:

The Debtors included in this monthly operating report do not maintain bank accounts. Therefore, bank reconciliations are not applicable.

Cash Disbursements Journals:

The Debtors included in this monthly operating report do not maintain bank accounts. Therefore, bank reconciliations are not applicable.




                                                                                                                                                                        FORM MOR-1
                                                                                                                                                                             (04/07)
In re: MTE Holdings LLC, et al.                                                                                    Case No. 19-12269
                                                                                                 Reporting Period: November 30, 2019

                                            List of Bank Accounts for Debtor Entities (1)

                                                                   Account Number                              November 30, 2019
Debtor                                         Account Type        (Last 5 Digits)      Bank                   Bank Balances
                                                                                                                $               -
                                                                                                                                -
                                                                                                                                -
                                                                                                                                -
                                                                                                                                -
Total Cash Accounts                                                                                             $               -

Note:
(1) The Debtors included in this monthly operating report do not maintain bank accounts.
(2) Report based on best information available at the time of filing and may subsequently be amended.




                                                                                                                                       FORM MOR-1
                                                                                                                                            (04/07)
In re: MTE Holdings LLC, et al.                                                                                                                               Case No. 19-12269
                                                                                                                                            Reporting Period: November 30, 2019

                                                       SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID (1)
                                                   This schedule is to include all retained professional payments from case inception to current month

                                            Amount                                     Check                        Amount Paid                              Year-To-Date
       Payee          Period Covered       Approved               Payor            Number    Date               Fees       Expenses                      Fees          Expenses




Note:
(1) The Debtors included in this monthly operating report do not maintain bank accounts. The Debtors' professional fees are paid through one of the other related filed
entities.
In re: MTE Holdings LLC, et al.                                                                           Case No. 19-12269
                                                                                        Reporting Period: November 30, 2019

                                                Statement of Operations (1)
                           Income Statement for the period Petition Date - November 30, 2019
The Statement of Operations is prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when the cash is actually received or paid.

(in USD)


                                                     MTE Partners      Olam Energy        MDC Texas
Debtor                                               LLC               Resources I LLC    Operator LLC     Ward I, LLC
Case No.                                             19-12272          19-12273           19-12387         19-12386
Petition Date                                        10/23/2019        10/23/2019         11/8/2019        11/8/2019

REVENUES:
     Oil and gas sales                               $            -     $           -     $           -     $            -
     Leasing income                                               -                 -                 -                  -
     Salt water disposal                                          -                 -                 -                  -
     Lease operating overhead revenue                             -                 -                 -                  -
     Unrealized losses on derivative instruments                  -                 -                 -                  -
     Realized losses on derivative instruments                    -                 -                 -                  -

                Total revenues                       $            -     $           -     $           -     $            -

OPERATING EXPENSES:
     Lease operating expense                         $            -     $           -     $           -     $            -
     Production tax expense                                       -                 -                 -                  -
     General and administrative                                   -                 -                 -                  -
     Depreciation, depletion, and amortization                    -                 -                 -                  -
     Transaction expense                                          -                 -                 -                  -
     Accretion expense                                            -                 -                 -                  -
     Debt facility fee                                            -                 -                 -                  -

                Total expenses                       $            -     $           -     $           -     $            -

                Operating Income (Loss)              $            -     $           -     $           -     $            -

OTHER INCOME (EXPENSE):
     Debt extinguishment cost                        $            -     $           -     $           -     $            -
     Loss on disposal of assets                                   -                 -                 -                  -
     Leasing income                                               -                 -                 -                  -
     Interest income                                              -                 -                 -                  -
     Other income                                                 -                 -                 -                  -
     Interest expense                                             -                 -                 -                  -

                Total other income (expense), net    $            -     $           -     $           -     $            -

NET INCOME (LOSS)                                    $            -     $           -     $           -     $            -

Note:
(1) Debtors had no activity during report period.
(2) Petition Date dependent on Debtor entity.
(3) Report based on best information available at the time of filing and may subsequently be amended.
(4) Reporting period covers period October 23, 2019 - November 30, 2019 for MTE Partners LLC and Olam Energy Resources
I LLC. The remaining Debtors reporting period included in this report covers period November 8, 2019 - November 30, 2019.
In re: MTE Holdings LLC, et al.                                                                           Case No. 19-12269
                                                                                        Reporting Period: November 30, 2019

                                                Statement of Operations (1)
                           Income Statement for the period Petition Date - November 30, 2019
The Statement of Operations is prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when the cash is actually received or paid.

(in USD)


                                                     MTE Partners      Olam Energy        MDC Texas
Debtor                                               LLC               Resources I LLC    Operator LLC     Ward I, LLC
Case No.                                             19-12272          19-12273           19-12387         19-12386
Petition Date                                        10/23/2019        10/23/2019         11/8/2019        11/8/2019

REVENUES:
     Oil and gas sales                               $            -     $           -     $           -     $            -
     Leasing income                                               -                 -                 -                  -
     Salt water disposal                                          -                 -                 -                  -
     Lease operating overhead revenue                             -                 -                 -                  -
     Unrealized losses on derivative instruments                  -                 -                 -                  -
     Realized losses on derivative instruments                    -                 -                 -                  -

                Total revenues                       $            -     $           -     $           -     $            -

OPERATING EXPENSES:
     Lease operating expense                         $            -     $           -     $           -     $            -
     Production tax expense                                       -                 -                 -                  -
     General and administrative                                   -                 -                 -                  -
     Depreciation, depletion, and amortization                    -                 -                 -                  -
     Transaction expense                                          -                 -                 -                  -
     Accretion expense                                            -                 -                 -                  -
     Debt facility fee                                            -                 -                 -                  -

                Total expenses                       $            -     $           -     $           -     $            -

                Operating Income (Loss)              $            -     $           -     $           -     $            -

OTHER INCOME (EXPENSE):
     Debt extinguishment cost                        $            -     $           -     $           -     $            -
     Loss on disposal of assets                                   -                 -                 -                  -
     Leasing income                                               -                 -                 -                  -
     Interest income                                              -                 -                 -                  -
     Other income                                                 -                 -                 -                  -
     Interest expense                                             -                 -                 -                  -

                Total other income (expense), net    $            -     $           -     $           -     $            -

NET INCOME (LOSS)                                    $            -     $           -     $           -     $            -

Note:
(1) Debtors had no activity during report period.
(2) Petition Date dependent on Debtor entity.
(3) Report based on best information available at the time of filing and may subsequently be amended.
(4) Reporting period covers period October 23, 2019 - November 30, 2019 for MTE Partners LLC and Olam Energy Resources
I LLC. The remaining Debtors reporting period included in this report covers period November 8, 2019 - November 30, 2019.
In re: MTE Holdings LLC, et al.                                                                                                              Case No. 19-12269
                                                                                                                           Reporting Period: November 30, 2019

                                                                        Balance Sheet (1)
                                                                    As of Petition Date (2)
The Balance Sheet is prepared on an accrual basis. Pre-petition liabilities must be separated from Post-petition obligations.

(in USD)
                                                                                              Olam Energy             MDC Texas
Debtor                                                                MTE Partners LLC        Resources I LLC         Operator LLC        Ward I, LLC
Case No.                                                              19-12272                19-12273                19-12387            19-12386
Petition Date                                                         10/23/2019              10/23/2019              11/8/2019           11/8/2019

ASSETS


CURRENT ASSETS:
Cash and cash equivalents                                              $               -    $                 -    $                 -    $               -
Accounts receivable - oil and gas sales                                                -                      -                      -                    -
Accounts receivable - joint interest billings                                          -                      -                      -                    -
Accounts receivable - related party                                                    -                      -                      -                    -
Prepaid assets                                                                         -                      -                      -                    -
Derivative assets - current                                                            -                      -                      -                    -
Other receivables                                                                      -                      -                      -                    -
Investment in MTE Holdings LLC                                                  11,154,418             11,154,418                    -                    -
Tax Loss Accumulation                                                          (15,340,536)           (15,340,536)                   -                    -


Total current assets                                                            (4,186,118)             (4,186,118)                  -                    -


OIL & GAS PROPERTIES, Full cost method
Proved properties                                                                       -                       -                    -                    -
Unproved properties                                                                     -                       -                    -                    -
Accumulated depletion, amortization, and impairment                                     -                       -                    -                    -
Investment in MDC Energy LLC                                                            -                       -                    -                    -
Investment in MDC Reeves LLC                                                            -                       -                    -                    -

Total oil and gas properties, net                                                       -                       -                    -                    -

OTHER ASSETS:
Other property and equipment, net                                                       -                       -                    -                    -
Derivative assets - long-term                                                           -                       -                    -                    -
Debt Issuance Cost                                                                      -                       -                    -                    -
Accrued Amortization of Debt Issuance cost                                              -                       -                    -                    -

Total other assets                                                                      -                       -                    -                    -

TOTAL ASSETS                                                           $        (4,186,118) $           (4,186,118) $                -    $               -

LIABILITIES AND MEMBERS' EQUITY (DEFICIT)

CURRENT LIABILITIES:
Accounts payable - trade                                               $                -     $                 -     $              -    $               -
Accounts payable - revenue distributions                                                -                       -                    -                    -
Accounts payable - related party                                                        -                       -                    -                    -
Accrued interest payable                                                                -                       -                    -                    -
Asset retirement obligation - current                                                   -                       -                    -                    -
Derivative liabilities - current                                                        -                       -                    -                    -
Notes payable - current                                                                 -                       -                    -                    -

Total current liabilities                                                               -                       -                    -                    -

LONG-TERM LIABILITIES
Asset retirement obligation                                                             -                       -                    -                    -
Derivative liabilities - long-term                                                      -                       -                    -                    -
Notes payable - non-current, net                                                        -                       -                    -                    -

Total long-term liabilities                                                             -                       -                    -                    -

TOTAL LIABILITIES                                                                       -                       -                    -                    -

MEMBERS' EQUITY
Equity Capital - MTE Parent                                                     11,154,418             11,154,418                    -                    -
Retained Earnings                                                              (15,340,536)           (15,340,536)                   -                    -
Total members' equity                                                           (4,186,118)            (4,186,118)                   -                    -


TOTAL LIABILITIES AND MEMBERS' EQUITY (DEFICIT)                        $        (4,186,118) $           (4,186,118) $                -    $               -

Note:
(1) Numbers may not foot due to rounding.
(2) Petition Date dependent on Debtor entity.
(3) Report based on best information available at the time of filing and may subsequently be amended.
(4) Reporting period covers period October 23, 2019 - November 30, 2019 for MTE Partners LLC and Olam Energy Resources I LLC. The remaining Debtors
reporting period included in this report covers period November 8, 2019 - November 30, 2019.
In re: MTE Holdings LLC, et al.                                                                                                              Case No. 19-12269
                                                                                                                           Reporting Period: November 30, 2019

                                                                        Balance Sheet (1)
                                           As of End of Current Reporting Period (as of November 30, 2019)
The Balance Sheet is prepared on an accrual basis. Pre-petition liabilities must be separated from Post-petition obligations.

(in USD)
                                                                                              Olam Energy             MDC Texas
Debtor                                                                MTE Partners LLC        Resources I LLC         Operator LLC        Ward I, LLC
Case No.                                                              19-12272                19-12273                19-12387            19-12386
Petition Date                                                         10/23/2019              10/23/2019              11/8/2019           11/8/2019

ASSETS


CURRENT ASSETS:
Cash and cash equivalents                                              $               -    $                 -    $                 -    $               -
Accounts receivable - oil and gas sales                                                -                      -                      -                    -
Accounts receivable - joint interest billings                                          -                      -                      -                    -
Accounts receivable - related party                                                    -                      -                      -                    -
Prepaid assets                                                                         -                      -                      -                    -
Derivative assets - current                                                            -                      -                      -                    -
Other receivables                                                                      -                      -                      -                    -
Investment in MTE Holdings LLC                                                  11,154,418             11,154,418                    -                    -
Tax Loss Accumulation                                                          (15,340,536)           (15,340,536)                   -                    -


Total current assets                                                            (4,186,118)             (4,186,118)                  -                    -


OIL & GAS PROPERTIES, Full cost method
Proved properties                                                                       -                       -                    -                    -
Unproved properties                                                                     -                       -                    -                    -
Accumulated depletion, amortization, and impairment                                     -                       -                    -                    -
Investment in MDC Energy LLC                                                            -                       -                    -                    -
Investment in MDC Reeves LLC                                                            -                       -                    -                    -

Total oil and gas properties, net                                                       -                       -                    -                    -

OTHER ASSETS:
Other property and equipment, net                                                       -                       -                    -                    -
Derivative assets - long-term                                                           -                       -                    -                    -
Debt Issuance Cost                                                                      -                       -                    -                    -
Accrued Amortization of Debt Issuance cost                                              -                       -                    -                    -

Total other assets                                                                      -                       -                    -                    -

TOTAL ASSETS                                                           $        (4,186,118) $           (4,186,118) $                -    $               -

LIABILITIES AND MEMBERS' EQUITY (DEFICIT)

CURRENT LIABILITIES:
Accounts payable - trade                                               $                -     $                 -     $              -    $               -
Accounts payable - revenue distributions                                                -                       -                    -                    -
Accounts payable - related party                                                        -                       -                    -                    -
Accrued interest payable                                                                -                       -                    -                    -
Asset retirement obligation - current                                                   -                       -                    -                    -
Derivative liabilities - current                                                        -                       -                    -                    -
Notes payable - current                                                                 -                       -                    -                    -

Total current liabilities                                                               -                       -                    -                    -

LONG-TERM LIABILITIES
Asset retirement obligation                                                             -                       -                    -                    -
Derivative liabilities - long-term                                                      -                       -                    -                    -
Notes payable - non-current, net                                                        -                       -                    -                    -

Total long-term liabilities                                                             -                       -                    -                    -

TOTAL LIABILITIES                                                                       -                       -                    -                    -

MEMBERS' EQUITY
Equity Capital - MTE Parent                                                     11,154,418             11,154,418                    -                    -
Retained Earnings                                                              (15,340,536)           (15,340,536)                   -                    -
Total members' equity                                                           (4,186,118)            (4,186,118)                   -                    -


TOTAL LIABILITIES AND MEMBERS' EQUITY (DEFICIT)                        $        (4,186,118) $           (4,186,118) $                -    $               -

Note:
(1) Numbers may not foot due to rounding.
(2) Petition Date dependent on Debtor entity.
(3) Report based on best information available at the time of filing and may subsequently be amended.
(4) Reporting period covers period October 23, 2019 - November 30, 2019 for MTE Partners LLC and Olam Energy Resources I LLC. The remaining Debtors
reporting period included in this report covers period November 8, 2019 - November 30, 2019.
In re: MTE Holdings LLC, et al.                                                                                                                 Case No. 19-12269
                                                                                                                              Reporting Period: November 30, 2019

                                                               STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

Paul Cyphers hereby declares and states:

I am the Chief Operating Officer of MTE Holdings, LLC a corporation organized under the laws of the state of Delaware, which along with certain of its
affiliated debtors (collectively, the "Debtors") are Debtors and Debtors in Possession in the above-captioned chapter 11 cases. In this capacity, I am familiar
with the Debtors' day-to-day operations, businesses, financial affairs and books and records.

The Debtors have received approval to pay sales, use, property, production and franchise taxes, and such other taxes as the Debtors deem necessary in the
ordinary course of business. As such, the Debtors have paid the applicable taxes when due.


To the best of my knowledge, the Debtors have filed all necessary federal, state, and local tax returns and made all required post-petition tax payments in
connection therewith on a timely basis or have promptly remediated any late filings or payments that may have occurred due to unintentional oversights.



Paul Cyphers
Chief Operating Officer
MTE Holdings, LLC


                                                       SUMMARY OF UNPAID POSTPETITION DEBTS (1)

Attach aged listing of accounts payable.

                                                                                                       Number of Days Past Due
Debtor Name                                       Case Number Current               0-30             31-60        61-90                Over 90       Total
MTE Partners LLC                                  19-12272    $               -      $         -      $       -    $        -          $         -    $      -
Olam Energy Resources I LLC                       19-12273                    -                -              -             -                    -           -
MDC Texas Operator LLC                            19-12387                    -                -              -             -                    -           -
Ward I, LLC                                       19-12386                    -                -              -             -                    -           -
Total Post petition Debts                                     $               -     $          -      $       -    $        -          $         -   $       -

Note:
(1) Debtors had no activity during report period.
(2) Report based on best information available at the time of filing and may subsequently be amended.
(3) Reporting period covers period October 23, 2019 - November 30, 2019 for MTE Partners LLC and Olam Energy Resources I LLC. The remaining
Debtors reporting period included in this report covers period November 8, 2019 - November 30, 2019.
In re: MTE Holdings LLC, et al.                                                                                                                                                Case No. 19-12269
                                                                                                                                                             Reporting Period: November 30, 2019


                                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING (1)


                                                                                                                 Olam Energy           MDC Texas
Trade Accounts Receivable Reconciliation                                                   MTE Partners LLC      Resources I LLC       Operator LLC          Ward I, LLC         Total
                                                                                           19-12272              19-12273              19-12387              19-12386
Total Accounts Receivable at the beginning of the reporting period                          $             -       $             -       $               -     $              -    $           -
+ Amounts billed during the period                                                                        -                     -                       -                    -                -
- Amounts collected during the period                                                                     -                     -                       -                    -                -
Total Accounts Receivable at the end of the reporting period                                $             -       $             -       $               -     $              -    $           -

Accounts Receivable Aging
0 - 30 days old                                                                             $               -     $               -     $               -     $              -    $           -
31 - 60 days old                                                                                            -                     -                     -                    -                -
61 - 90 days old                                                                                            -                     -                     -                    -                -
91+ days old                                                                                                -                     -                     -                    -                -
Total Accounts Receivable                                                                                   -                     -                     -                    -                -
Amount considered uncollectible (Bad Debt)                                                                  -                     -                     -                    -                -
Accounts Receivable (Net)                                                                   $               -     $               -     $               -     $              -    $           -

                                                                                   DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                                                                         Yes                 No
1. Have any assets been sold or transferred outside the normal course of business this reporting period? If yes, provide an explanation below.                                            x
2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period? If yes, provide an explanation below.                                  x
3. Have all post petition tax returns been timely filed? If no, provide an explanation below.                                                                         x
4. Are workers compensation, general liability and other necessary insurance coverages in effect? If no, provide an explanation below.                                x
5. Has any bank account been opened during the reporting period? If yes, provide documentation identifying the opened account(s). If an investment account
has been opened provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                                                                           x

Note:
(1) Debtors had no activity during report period.
(2) Report based on best information available at the time of filing and may subsequently be amended.
(3) Reporting period covers period October 23, 2019 - November 30, 2019 for MTE Partners LLC and Olam Energy Resources I LLC. The remaining Debtors reporting period
included in this report covers period November 8, 2019 - November 30, 2019.
